BETTS, District Judge.
This is a libel of information by the United States, demanding the forfeiture of the above-named brig, under the 6th section of the act of congress of July 13, 1861 (12 Stat. 257). It is ordered by the court that three fourth parts of said brig be adjudged forfeited to the libellants with costs, and that one fourth part, claimed by James Crocker, be acquitted. The claims of Crocker for outlays in fitting the vessel are no lien in law upon the remaining three fourth parts, and whether any portion of that forfeiture will be remitted to him rests in the discretion of the secretary of the treasury, under the 8th section of the act above named. Judgment accordingly.